Citation Nr: 0728161	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  99-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
pulmonary disorder.

2.  Service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board, in a May 2002 decision, denied reopening the 
issues of new and material evidence to reopen the claims for 
service connection for cardiovascular disorder, pulmonary 
disorder, and the residuals of the mouth and the loss of 
teeth. At that time, the Board also requested further 
development on the issue of new and material evidence for 
service connection for skin disorder of the feet.  The 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In December 2002, the Court 
granted the Motion for Remand and vacated the Board's May 
2002 decision based on failure to follow the duties under the 
Veterans Claims Assistance Act of 2000 (VCAA).

Moreover, in May 2002, the Board undertook additional 
development in the skin issue.  In March 2003, additional 
medical evidence was received. The United States Court of 
Appeals for the Federal Circuit invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative. See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In this case, a waiver of RO review was 
not received.  In October 2003, the Board remanded all claims 
to the RO to meet the requirements of the Court.      

In August 2005, the Board reopen the skin disorder claim, 
remanded that claim for additional development, and denied 
all other claims.  The case was again appealed to the Court.

Two of the three issues addressed by the Board in August 2005 
were withdrawn by the veteran within the joint motion cited 
below, effectively affirming the Board's decision regarding 
these issues.  Those issues are no longer before the Board at 
this time.

In December 2006, the Court granted the Motion for Remand and 
vacated the Board's August 2005 decision solely on the issue 
of whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
pulmonary disorder.

The issues of service connection for a pulmonary disorder and 
skin disorder are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a pulmonary disorder 
in a September 1994 rating decision.

2.  The veteran was notified of the decision by letter dated 
September 27, 1994, and he did not disagree with that 
decision.

3.  Evidence submitted since the September 1994 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for a pulmonary disorder.


CONCLUSIONS OF LAW

1.  The September 1994 denial of service connection for a 
pulmonary disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2006).

2.  Evidence submitted since the September 1994 denial of 
service connection for a pulmonary disorder is new and 
material, and the claim is reopened. 38 U.S.C.A.  § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On separation examination in March 1956, the veteran denied 
severe tooth or gum trouble, asthma, shortness of breath, 
chronic cough, chest pain, high or low blood pressure, and 
palpitation or pounding heart.  Examination of the mouth, 
lungs, chest and heart was normal.  Blood pressure was 
120/82.

Service medical records from the veteran's second period of 
active duty revealed that he complained of chest congestion 
in January 1964.  In June 1965, he was diagnosed as having a 
URI.

On separation examination in September 1965, the veteran 
denied severe tooth or gum trouble, asthma, shortness of 
breath, chronic cough, high or low blood pressure, and 
palpitation or pounding heart.  He gave a history of chest 
pain.  He also stated that he suffered a head (forehead) 
injury in 1963.  Examination of the mouth, lungs, chest and 
heart was normal.  Blood pressure was 118/76.  A September 
1965 chest x-ray showed a pattern of an infiltrate in the 
lingula of the left lung.  The examiner noted that it was 
unclear whether this represented scarring or inactive 
infiltrate.

In April 1994, the veteran claimed entitlement to service 
connection for heart and pulmonary disorders.  He stated that 
he was diagnosed as having pneumonia in December 1964 and as 
having a heart disorder in September 1965.  He further stated 
that the civilian doctor that treated him shortly after 
service was deceased and that he was treated for a heart 
condition at the VA Medical Center (VAMC) in Tuskegee, 
Alabama, beginning in March 1994.  Accordingly, the RO 
obtained the veteran's VA treatment records.

The veteran's VA treatment records showed that he was 
diagnosed as having hypertension as early as March 1994.  It 
was also noted that he had old dentures, and he requested new 
teeth.  A March 1994 chest x-ray showed apical pleural 
thickening.

In June 1994, the veteran had a VA examination.  The 
pertinent diagnosis was hypertension.

The RO denied entitlement to service connection for 
hypertension and residuals of pneumonia in a September 1994 
rating decision.  The RO notified the veteran of this 
decision and of his appellate rights by letter dated 
September 27, 1994.  He did not appeal.

In June 1995 the RO obtained the veteran's VA treatment 
records from Tuskegee VAMC, some of which were copies of 
those already of record.

The veteran's VA treatment records dated from 1994 to 1995 
included a diagnosis of hypertension.  A copy of the March 
1994 chest x-ray showing apical pleural thickening was 
included.

In March 1996, the veteran again claimed entitlement to 
service connection for heart and pulmonary disorders.  He 
requested that the RO obtain his medical records from 
Tuskegee VAMC, and this was accomplished.  

The RO wrote to the veteran in June 1996 and notified him 
that service connection had previously been denied for 
pneumonia and a heart condition.  The letter informed the 
veteran that to reopen the claims he had to submit new and 
material evidence showing a relationship between his military 
service and his disabilities and medical evidence showing 
that the conditions had been treated since the date of his 
discharge to present.

In May 1999, the veteran sought to reopen his claims for 
trauma to the mouth with chronic gum and tooth problems, 
hypertension, and a lung condition.  In support of his claim, 
he submitted copies of his service medical records to the RO.  
He also provided April 1999 statements from Russell D. 
Peterson, D.O. and Robert E. Steele, Chiropractor.  He 
reported that the RO had provided him a complete copy of his 
claims file, which the record reveals he requested in 
December 1998.

Dr. Peterson reported that the veteran had asked him to write 
a letter concerning several medical conditions he had that 
may be service related.  Dr. Peterson stated that the veteran 
"states that he has chronic problems with his gums and teeth 
now wears dentures, and feels that this is . . . service 
related as he did not receive adequate dental care in the 
service . . . [The veteran] also claims he has problems with 
his heart inasmuch as he suffers from hypertension, 
cardiovascular disease and aortic sclerosis.  He also suffers 
with breathing problems related to mild emphysema which may 
be service related . . . This is a do as you will letter."

In October 1999, the RO found, in pertinent part, that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for residuals of 
trauma to the mouth and loss of teeth, or pulmonary or heart 
disorders. In an October 1999 letter, the RO notified the 
veteran of its decision and defined "new and material" 
evidence.  A copy of the rating decision was included which 
stated the reasons and bases for the denial.  The veteran 
appealed from the RO's decision to the Board.  On appeal, he 
argued that the evidence he submitted was new and material.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001; that version appears in the 2001 edition of Title 38 of 
the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The 
Board will now address this claim.

At the time of the September 1994 RO decision, the evidence 
of record showed that the veteran was first diagnosed as 
having hypertension in March 1994.  Apical pleural thickening 
was also shown on chest x-ray in March 1995.  Service medical 
records were negative for any complaints or findings of 
hypertension, but showed diagnoses of URIs in February 1956 
and June 1965, as well as x-ray findings a pattern of an 
infiltrate in the lingula of the left lung in September 1965.  
The evidence did not show that the post-service 
cardiovascular or pulmonary disabilities were related to any 
in-service disease or injury.  Any "new" evidence would 
have to bear directly and substantially upon this matter and 
be so significant that it must be considered in order to 
fairly decide the merits of the claims.

The Board is cognizant of Dr. Peterson's statement that the 
veteran "claims he has problems with his heart inasmuch as 
he suffers from hypertension, cardiovascular disease and 
aortic sclerosis.  He also suffers with breathing problems 
related to mild emphysema which may be service related. . . . 
This is a do as you will letter." Dr. Peterson's statement 
is little more than a recitation of history provided by the 
veteran unenhanced by any additional medical comment. 

Notwithstanding the above, in light of the joint motion and 
the decision in Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (issued very shortly before the Board's August 2005 
decision in this case), the Board finds that it must reopen 
this claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a pulmonary disorder is 
reopened.  To this extent, the appeal is granted.

REMAND

Regarding the issue of service connection for a pulmonary 
disorder, the Board concludes that the prudent course of 
action at this time is to obtain a competent medical opinion 
based upon a review of the actual records in this case.  

Regarding the issue of service connection for a skin disorder 
of the feet, while an examination was undertaken in January 
2007, it does not appear that the RO has had the opportunity 
to review this report.

Accordingly, the Board will remand this issue for the 
following development:

1.  The RO should insure that all actions 
requested in prior Board remands in this 
case, including April 2001 and August 2005, 
be undertaken, including any issues not 
before the Board at this time.

2.  To avoid any supplementary procedural 
issues, the RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R.  § 3.159(b), 
as well as the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002),  Dingess v. Nicholson, 19 Vet. App. 
473 (2006) regarding the two issues now 
before the Board at this time: service 
connection for a skin disorder and pulmonary 
disorder.  It is important for the veteran to 
understand that no other issues are before 
the Board at this time.    
 
3.  The RO should take appropriate action to 
obtain a VA examination of the veteran.  It 
is imperative that the claims folder and a 
copy of this remand should be made available 
for the examiner for review in conjunction 
with the examination.  Following the 
examination and a review of the claims 
folder, the physician should formulate 
responses to the following questions:

(a) What pulmonary disorder does the veteran 
have, if any?

(b) With respect to any pulmonary disorder 
found, what is the degree of medical 
probability that the disability is causally 
linked to the veteran's period of active 
service from April 1954 to March 1956 and 
from October 1962 to October 1965?

The examiner should provide a rational for 
the responses to these questions and should 
indicate that the opinion was based upon both 
examination and review of the actual record 
in this matter.  If the examiner can not 
provide a response to any question without 
resort to speculation, it should be so 
indicated. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


